DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant' s remarks and amendments filed on November 30th, 2021. Claims 1, 3, and 14 are currently amended. Claims 10-13 are canceled. Claims 1-9 and 14-20 are pending review in this action. The previous objections regarding the Drawings, Specification, and Claims are withdrawn in light of Applicant' s amendment to the Specification and Claims. The previous 35 U.S.C 112(b) rejection is withdrawn in light of Applicant' s amendment to the Claims. New grounds of rejection necessitated by Applicant' s amendments are presented below.
Information Disclosure Statement
The information disclosure statements submitted on 11/30/2021 and 2/22/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1, line 10 recites “the tab portion defines a non-uniform dimension substantially perpendicular to the first edge”. The specification does not provide a description of what could be considered a “non-uniform dimension”, thus the limitation of Claim 1 requiring that the tab portion defines a “non-uniform dimension” substantially perpendicular to the first edge, is not supported by the existing specification and is believed to be new matter. Claims 2-9 are also rejected due to their dependency on Claim 1.
Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 14, lines 11-12 recites “the tab portion defines a non-uniform dimension substantially perpendicular to the first edge”. The specification does not provide a description of what could be considered a “non-uniform dimension”, thus the limitation of Claim 14 requiring that the tab portion defines a “non-uniform dimension” substantially perpendicular to the first edge, is not supported by the existing specification and is believed to be new matter. Claims 15-20 are also rejected due to their dependency on Claim 14.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “the tab portion defines a non-uniform dimension substantially perpendicular to the first edge”. The specification does not provide a description of is considered a “non-uniform dimension”, and it would not be obvious to the skilled artisan what is being considered as a non-uniform dimension. This results in ambiguity of the claimed subject matter. Claims 2-9 are also rejected due to their dependency on Claim 1.
The examiner notes that for purposes of examination, a broad interpretation of “non-uniform dimension” will be applied when reviewing prior art.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-12 recites “the tab portion defines a non-uniform dimension substantially perpendicular to the first edge”. The specification does not provide a description of is considered a “non-uniform dimension”, and it would not be obvious to the skilled artisan what is being considered as a non-uniform dimension. This results in ambiguity of the claimed subject matter. Claims 15-20 are also rejected due to their dependency on Claim 14.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kozuki (US 20050277022A1).
Regarding Claim 1, Kozuki discloses an electrochemical element comprising an electrode assembly (4) (fig. 3-4, [0030-31]), wherein each electrode (1, 2) in the electrode assembly (4) is formed from a strip-shaped current collector (Figure 2A, 1a, and Figure 2B, 2a), a portion of which is coated with respective positive and negative electrode layers (electroactive material) (Figure 2A, 1b, [0028], and Figure 2B, 2b, [0029]). As shown in Figures 2A and 2B, the coating of an electroactive material (1b, 2b) onto the current collector (1c, 2c) defines a first edge (1a, 2a) and a second edge (see annotated figs. 2A and 2B below), as well as a first dimension (1a, 2a) and a second dimension (right 1c and left 2c), positioned parallel and perpendicular to the first edge, respectively. A portion on each side of the current collector, in the width direction and lengthwise direction, remains uncoated, resulting in those portions of the current collector being exposed (Figure 2A, 1c, [0028], and Figure 2B, 2c, [0029]). The instant application describes the tab portion and the current collector portion of the electrically-conductive layer as being different regions on the same electrically-conductive foil, and the tab portion is further described as being substantially free of electrode material [0091]. Similarly, the electrically-conductive layer (1b, 2b) of the electrode disclosed by Kozuki comprises a tab portion (1c, 2c). As is seen in annotated Figures 2A and 2B below, the tab portion (1c, 2c) extends along the electrodes (1, 2) in the first dimension (1a, 2a), wherein a first region of the tab portion extends a first distance in a dimension 
As such, the limitations of the tab portion (1c, 2c) defining a non-uniform dimension substantially perpendicular to the first edge, being positioned adjacent to at least a portion of the first edge (1a, 2a) and an interface between the electrode layer (1b, 2b), and the tab portion defining an interface length of greater than or equal to about 50% of the first dimension (2, 2b) (Figures 2A and 2B: 1c/2c runs entire length of 1a/2a), are met. 
Figures 2A and 2B display an embodiment of a positive electrode (1) and a negative electrode (2), respectively, each of which comprise an electrode layer (1b, 2b) with a length greater than the width. Additionally, Kozuki describes an embodiment (as shown in Figure 1) of the electrochemical element having an overall width of 50 mm, overall height of 95 mm, and an overall thickness of 10 mm [0034]. This embodiment of the wound electrode assembly (4) provided in Figures 3 and 4 appear to be wound at minimum 3 times about the center, resulting in approximately six separate layers within the wound electrode assembly (4). As the thickness of the electrode layers of the positive and negative electrodes are disclosed by Kozuki to be 280 µm and 170 µm, respectively, they are not expected to significantly decrease the overall length of the electrode assembly upon winding. Thus, using the dimensions of the overall battery provided by Kozuki, the wound electrode assembly can be found to possess a length and width of approximately 300 mm and 95 mm, respectively. This results in an aspect ratio of approximately 3, which meets the limitation of Claim 1 requiring an aspect ratio of greater than or equal to about 2.

    PNG
    media_image1.png
    678
    890
    media_image1.png
    Greyscale

Annotated Figures 2A and 2B (Kozuki US 20050277022A1)
Regarding Claim 2, as applied to the rejection of Claim 1, the tab portion (uncoated region) (1c, 2c) of the current collector is described by Kozuki to be positioned adjacent to the entire first edge (1a, 2a) defined by the electroactive material coating (Figures 2A and 2B, [0028, 0029]).
Regarding Claim 3, as applied to the rejection of Claim 1, the tab portion (uncoated region) (1c, 2c) of the current collector is described by Kozuki to be positioned adjacent to the first edge (1a, 2a) and the second edge (see annotated figs. 2A and 2B above) defined by the electroactive material coating, and extends continuously along both the first and second edges (Figures 2A and 2B, [0028, 0029]).
Regarding Claim 4, as applied to the rejection of Claim 1, Kozuki further discloses a distinct tab component  (lead) (Figure 2A, 9, and Figure 2B, 10), which is welded to the exposed portion of the current collector [0028, 0029], and serves to electrically connect the electrodes to an external connection terminal (sealing plate (14) in Figure 1) [0016].
Regarding Claim 14, Kozuki discloses an electrochemical element comprising an electrode assembly (fig. 3-4: 4), wherein the electrode assembly further comprises a 
Each electrode (1, 2) is formed from a strip-shaped current collector (Figure 2A, 1a, and Figure 2B, 2a), a portion of which is coated with respective positive and negative electrode layers (electroactive material) (Figure 2A, 1b, [0028], and Figure 2B, 2b, [0029]). As shown in Figures 2A and 2B, the coating of an electroactive material (1b, 2b) onto the current collector (1c, 2c) defines a first/second edge (1a, 2a) and a second edge (see annotated figs. 2A and 2B above), as well as a first/third dimension (1a, 2a) and a second/forth dimension (right 1c and left 2c), positioned parallel and perpendicular to the first edge, respectively. A portion on each side of the current collector, in the width direction and lengthwise direction, remains uncoated, resulting in those portions of the current collector being exposed (Figure 2A, 1c, [0028], and Figure 2B, 2c, [0029]). The instant application describes the tab portion and the current collector portion of the electrically-conductive layer as being different regions on the same electrically-conductive foil, and the tab portion is further described as being substantially free of electrode material [0091]. Similarly, the electrically-conductive layer (1b, 2b) of the electrode disclosed by Kozuki comprises a tab portion (1c, 2c). As is seen in annotated Figures 2A and 2B above, the tab portion (1c, 2c) extends along the electrodes (1, 2) in the first dimension (1a, 2a), wherein a first region of the tab portion extends a first distance in a dimension perpendicular to the first edge (1a, 2a), and wherein a second region of the tab portion extends a second distance in the dimension perpendicular to 
As such, the limitations of the tab portion (1c, 2c) defining a non-uniform dimension substantially perpendicular to the first edge, being positioned adjacent to at least a portion of the first edge (1a, 2a) and an interface between the electrode layer (1b, 2b), and the tab portion defining an interface length of greater than or equal to about 50% of the first/third dimensions (2, 2b) (Figures 2A and 2B: 1c/2c runs entire length of 1a/2a), are met. 
Figures 2A and 2B display an embodiment of a positive electrode (1) and a negative electrode (2), respectively, each of which comprise an electrode layer (1b, 2b) with a length greater than the width. Additionally, Kozuki describes an embodiment (as shown in Figure 1) of the electrochemical element having an overall width of 50 mm, overall height of 95 mm, and an overall thickness of 10 mm [0034]. This embodiment of the wound electrode assembly (4) provided in Figures 3 and 4 appear to be wound at minimum 3 times about the center, resulting in approximately six separate layers within the wound electrode assembly (4). As the thickness of the electrode layers of the positive and negative electrodes are disclosed by Kozuki to be 280 µm and 170 µm, respectively, they are not expected to significantly decrease the overall length of the electrode assembly upon winding. Thus, using the dimensions of the overall battery provided by Kozuki, the wound electrode assembly can be found to possess a length and width of approximately 300 mm and 95 mm, respectively. This results in an aspect ratio of approximately 3, which meets the limitation of Claim 14 requiring an aspect ratio of greater than or equal to about 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 20050277022A1), as applied to Claims 1 and 4 above, further in view of Busacca et al. (WO 2017197233A1).
In Regards to Claim 5 (Dependent Upon Claim 4):
Kozuki discloses the electrode component of Claim 4 as set forth above. Kozuki teaches an L-shaped tab portion (Fig. 2: 1c, 2c) but is deficient in disclosing that the tab component (lead) (Fig. 2: 9, 10) is L-shaped and disposed adjacent to the entire first edge. Busacca discloses an electrode assembly (Figure 20, 106) which comprises two tab portions (transverse ends) (Figure 20, 145 and 147), each of which are in contact with the tab components (electrode tab extensions) (Figure 20, 191 and 193) which run substantially the entire length of the electrode assembly and are L-shaped [0082]. 
Thus, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to modify the electrode of Kozuki with the substantially L-shaped tab component disclosed by Busacca and position it such that it is adjacent to substantially the entire first edge of the electrode component, and contacting the uncoated region of the current collector. In doing so, the conductive area for the electrical connection between the electrode and the terminal via the electrode tab component is maximized and to serve as  a tertiary growth constraint system [00238] especially in light of the fact that it has been held that configuration of shape is a matter of design choice (MPEP 2144).
In Regards to Claim 8 (Dependent Upon Claim 1):
Kozuki discloses the electrode component of Claim 1 as set forth above. Kozuki is silent to the limitation of Claim 8, wherein the aspect ratio of the first dimension to the second dimension is greater than or equal to about 5. Busacca discloses an electrode assembly which possesses an aspect ratio of maximum width to maximum length within the range of 1:5 to 5:1, which is a result of selecting from a predetermined range of maximum electrode width and length that provides for an optimal configuration [0078].  In the case where the claimed ranges 
In Regards to Claim 9 (Dependent Upon Claim 1):
Kozuki discloses the electrode component of Claim 1 as set forth above. Kozuki is deficient in the first dimension being greater than or equal to about 300 mm, and the second dimension being less than or equal to about 150 mm. Busacca discloses an electrode assembly having a length in the range of 5 mm to about 500 mm [00253], and a width in the range of about 0.01 mm to 2.5 mm [00254]. Busacca teaches that the selection of electrode first dimension (length) and second dimension (width) produce ratios of the dimensions which allow for the optimal configuration within an energy storage device by increasing the energy density [0076].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the aspect ratio of Busacca in Kozuki in order to allow for optimal configuration by increasing energy density, as taught by Busacca [0076].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki, as applied to Claim 4 above, in view of Fujikawa et al. (US 20110052971A1).
In Regards to Claim 6 (Dependent Upon Claim 4):
Kozuki discloses the electrode of Claim 4 as set forth above. Though Kozuki discloses a lead (fig. 2: 9, 10) which is welded to the exposed portion of the current collector (1c, 2c) [0028, 0029], Kozuki is silent to each weld area. Fujikawa discloses an electrode (1, 2) comprising a 
Fujikawa further discloses that the leads (5, 6) are connected to the tab portion (21) (exposed portion) of the current collector via a plurality of welds (Figure 2, 211, [0063]), and specifies a weld that has an area of 2 mm2 or larger [0072] to ensure the strength of the electrical connection [0063]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention would find it obvious to select a method of welding that uses a plurality of weld points with a range of surface area reasonably close to greater than or equal to about 30 mm2 to less than or equal to about 10,000 mm2 in an effort to ensure a strong electrical connection, as supported by Fujikawa [0063]. 
Claims 7, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki, as applied to Claims 4 and 14 above, in view of Hasegawa et al. (US 20190252130A1).
In Regards to Claims 7, 15, and 16 (Dependent Upon Claims 4, 14, and 15, respectively):
Kozuki discloses the electrode of Claim 4 and the electrochemical device of Claim 14 as set forth above. Kozuki further discloses that both tab components (leads) (9, 10) of the electrochemical device are disposed on a common side of the electrode (Figure 4) (Claim 15). As shown in Figure 1, Kozuki teaches that both tab components (leads)(9, 10) extend out of the electrode assembly (4) and are electrically connected to the sealing plate (14) [0027]. In the absence of the sealing plate (14), the limitation of Claims 7 and 15 requiring a lead which distinctly comprises a terminal portion configured to be disposed outside of a battery housing would be met. However, as the sealing plate (14) is defined by Kozuki to seal the opening of the battery case (12) [0027], and the tab components (leads)(9,10) do not extend past the sealing plate (14) this limitation is not met. Thus, though Kozuki discloses an electrode containing a tab component (lead) (9, 10),  Kozuki is deficient in disclosing a tab component that distinctly 
Hasegawa discloses an electrochemical device comprising a portion of each tab component (lead terminal) (Figure 2A: 18, 28) disposed within the enclosed portion of the electrochemical device housing (formed by the exterior sheet and sealing parts) (Figure 2A: 4 and 40, 42) [0042], and the remaining portion of the tab component (18, 28) (lead terminal) is disposed outside of the housing (exterior sheet) (Figure 2A, [0059]). 
Additionally, Hasegawa discloses a tab component (18, 28) (lead terminal) upon the surface of which a chemical etching treatment is performed [0081], resulting in the tab component (18, 28) (lead terminal) having increased surface area (Claims 7 and 16). Hasegawa teaches that by increasing the surface area of the tab component (18, 28) (lead terminal), the contact area between the conductive particles in a conductive film used to connect the tab component (18, 28) (lead terminal) to a circuit substrate is also increased, which results in improved connection reliability of the electrochemical device [0080] (Claims 7 and 16). 
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to use the terminal portions extending outside the housing and their surface areas of Hasegawa in Kozuki in order to improve the connection reliability of the electrochemical device by increasing the surface area of the lead terminals which are responsible for the electrical connection of the electrode to the external terminal of the electrochemical device, as taught by Hasegawa ([0080]).
In Regards to Claim 17 (Dependent Upon Claim 15):
Kozuki as modified by Hasegawa discloses the electrochemical device of Claim 15 as set forth above. Kozuki further discloses that the first electrically conductive layer (1b)(positive electrode collector) is made of an aluminum foil [0028], and the second electrically conductive 
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the leads of the electrochemical device disclosed by Kozuki by using leads with the same materials as the electrode collectors to allow for the thinning of the electrochemical device, as motivated by Hasegawa ([0058]).
In Regards to Claim 18 (Dependent Upon Claim 15):
Kozuki as modified by Hasegawa discloses the electrochemical device of Claim 15 as set forth above. Kozuki further discloses that the electrode assembly (Figure 3B, 4) consists of the negative electrode (Figure 3B, 2), the positive electrode (Figure 3A, 1), and the separator (Figure 3B, 3), which are layered upon winding of the electrode assembly (4) [0031]. Furthermore, Kozuki states that the layers of the electrode assembly (4) are welded together at the current collector portions (Figure 3B, 1c and 2c) by a plurality of welds [0031]. The term “electrochemical cell” is defined in the instant specification as including a negative electrode component, a positive electrode component, and an electrolyte-separator system [0095], thus, Kozuki meets the limitation of Claim 18 requiring the electrochemical cell to comprise a first and second electrochemical cell electrically connected to one another by a plurality of welds. 
In Regards to Claim 20 (Dependent Upon Claim 15):
Kozuki as modified by Hasegawa discloses the electrochemical device of Claim 15 as set forth above. Kozuki further discloses that the electrode layer comprising the electrode active . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki in view of Hasegawa , as applied to Claim 18 above, with support from Fujikawa et al. (US 20110052971A1).
In Regards to Claim 19 (Dependent Upon Claim 18):
Kozuki as modified by Hasegawa discloses the electrochemical device of Claim 18 as set forth above. Kozuki is silent to the area of each weld used to connect the two electrochemical cells of Claim 18. Fujikawa teaches the use of a plurality of welds to connect a lead to an exposed portion of a current collector (21) [0063], each having an area of 2 mm2 or larger in order to ensure the strength of the electrical connection. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to select a method of welding that uses a plurality of weld points with a range of surface area reasonably close to greater than or equal to about 30 mm2 to less than or equal to about 10,000 mm2 in an effort to ensure a strong electrical connection, as supported by Fujikawa [0063].
Response to Arguments
Applicant' s newly added limitations have been considered.  However, after further search and consideration, the previously presented Kozuki (US 20050277022A1) reference was found to address the amended claims. 
In Regards to the Amendments to Claims 1 and 14:
As detailed in the present office action, Kozuki (US 20050277022A1) teaches that the tab portion (1c, 2c) extends along the electrodes (1, 2) in the first dimension (1a, 2a), wherein a first region of the tab portion extends a first distance in a dimension perpendicular to the first edge (1a, 2a), and wherein a second region of the tab portion extends a second distance in the 
	
    PNG
    media_image1.png
    678
    890
    media_image1.png
    Greyscale

Annotated Figures 2A and 2B (Kozuki US 20050277022A1)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759